236 P.3d 788 (2010)
236 Or. App. 463
In the Matter of the MARRIAGE OF Charles Oliver DRAPER, Petitioner-Respondent, and
Joanne Marie Draper, Respondent-Appellant.
05DR0837; A136364.
Court of Appeals of Oregon.
Argued and Submitted April 14, 2010.
Decided July 28, 2010.
Clayton C. Patrick, Clatskanie, argued the cause and filed the briefs for appellant.
George W. Kelly, Eugene, argued the cause and filed the brief for respondent.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Wife appeals a general judgment in a marriage dissolution case and challenges the trial court's spousal support award. On de novo review,[1] we concur in the trial court's judgment in this case in all respects except one: In our view, the trial court's award of only three years of spousal support was not just and equitable. See ORS 107.105(1)(d). Wife, who has custody of the parties' children, requested spousal support until the children, the youngest of whom was born in January 2000, graduate from high school. However, in the dissolution judgment, the trial court awarded spousal support of $3,000 per month for one year, followed by $2,000 per month for the next year, and $1,000 per month for the third year, with no spousal support after the third year. Given all the circumstances in this case, including the length of the marriage (nearly 17 years), the disparity in the parties' incomes and earning capacities, and wife's custodial responsibilities, we conclude it is just and equitable for wife to continue to receive $1,000 per month in spousal support until January of 2018, when the youngest child turns 18.
Judgment modified to award wife spousal support in the sum of $3,000 per month for a period of one year, commencing February 1, 2007, and continuing through January 1, 2008; thereafter wife is awarded spousal support in the sum of $2,000 per month for a period of one year, commencing February 1, 2008, and continuing through January 1, 2009; thereafter wife is awarded spousal support in the sum of $1,000 per month commencing *789 February 1, 2009, and continuing through January 1, 2018; otherwise affirmed.
NOTES
[1]  ORS 19.415, which governs our standard of review, was recently amended. Or. Laws 2009, ch. 231, §§ 2-3. The amendments apply to appeals in which the notice of appeal was filed on or after June 4, 2009. Because the notice of appeal in this case was filed before that date, we apply the 2007 version of ORS 19.415.